           Case 1:19-cv-02228-SAG Document 80 Filed 01/22/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

NATIONAL FEDERATION                             *
OF THE BLIND, INC., et al.,
                                                *
                 Plaintiffs,
                                                *
v.                                                         Civil Action No. 19-2228-SAG
                                                *
LINDA H. LAMONE, et al.,
                                                *
               Defendants.
*     *     * * * * * * * *        * * * * * * * * *                                      *   *
              JOINT MOTION TO EXTEND STAY OF PROCEEDINGS

          Plaintiffs and Defendants (collectively, “the Parties”), by and through their

respective counsel, jointly move this Court for entry of an order extending the stay of

these proceedings for an additional twenty-one (21) days beyond the current expiration of

January 25, 2021 to February 15, 2021, and the Parties state the following in support

thereof:

     1. On November 12, 2020, the Court entered a stay of the proceedings in this case for

60 days to facilitate settlement discussions between the parties. ECF No. 77. On January

7, 2021, the Court extended that stay by an additional 14 days for the same purpose. ECF

No. 78. Prior to the entry and subsequent extension of the stay, the Parties had been

engaged in discovery, but had recently resumed settlement negotiations and had sought

the stay from this Court in order to devote their attention to these negotiations. ECF No.

76. The current stay is scheduled to expire on January 25, 2021.
         Case 1:19-cv-02228-SAG Document 80 Filed 01/22/21 Page 2 of 3



   2. Since the extension of the stay, the parties have continued their fruitful

negotiations but have not been able to agree on a resolution of the case. Nevertheless, the

Parties believe that an extension of the stay by an additional twenty-one (21) days, so that

the Parties may continue these negotiations without the need to simultaneously devote

resources to discovery, would aid in their efforts to reach a negotiated resolution.

   3. Accordingly, the Parties wish to extend the current stay of these proceedings,

including all currently pending discovery obligations, for a period of twenty-one (21)

days past the current January 25, 2021 expiration, to February 15, 2021, to allow for

continued focused settlement discussions.

   4. If the Parties are unsuccessful in reaching a negotiated settlement during this 21-

day extension, they will notify the Court on or before the expiration of the extended stay

with a joint motion to reinstate the litigation and a request for modification of the

scheduling order deadlines. If the Parties appear to be making progress in their settlement

negotiations, but believe that additional time would be helpful to fully resolve Plaintiffs’

claims, they may also move the Court for an extension of the stay on or before the

expiration of the extended stay.

       Wherefore, for good cause shown, Plaintiffs and Defendants jointly move this

Court for an extension of the current stay of the litigation for a period of twenty-one (21)

days to February 15, 2021.




                                              2
        Case 1:19-cv-02228-SAG Document 80 Filed 01/22/21 Page 3 of 3




Dated: January 22, 2021

                                          Respectfully submitted,



                                          BRIAN E. FROSH
                                          Attorney General of Maryland

                                          ____/s/__________________
                                          ANDREA W. TRENTO
                                          Assistant Attorney General
                                          Bar No. 28816
                                          200 Saint Paul Place, 20th Floor
                                          Baltimore, Maryland 21202
                                          (410) 576-6472
                                          (410) 576-6955 (facsimile)
                                          atrento@oag.state.md.us

                                          Attorneys for Defendants



                                                 /s/*
                                          Jessica P. Weber (Fed Bar No. 17893)
                                          Jamie Strawbridge (Fed Bar No. 20005)
                                          BROWN, GOLDSTEIN & LEVY, LLP
                                          120 E. Baltimore Street, Suite 1700
                                          Baltimore, Maryland 21202
                                          Tel: 410-962-1030
                                          Fax: 410-385-0869
                                          jweber@browngold.com
                                          jstrawbridge@browngold.com

                                          Attorneys for Plaintiffs

                                          *Electronically signed, with permission,
                                          by Andrea W. Trento




                                      3
